El Juez Asociado Señor Oókdova Dávida,
emitió la opinión del tribunal.
En junio de 1932 Jesús Rivera Torres, dueño de un esta-blecimiento comercial en la ciudad de Caguas, inició una ac-ción en cobro de dinero contra la Sociedad Protectora de Des-amparados, Inc., en la. cual alegó entre otras cosas que en mayo de 1930 el Sr. José N. Aponte, en su carácter de ad-ministrador o presidente de la corporación demandada, soli-citó crédito en el establecimiento comercial del demandante, comprometiéndose dicha corporación a liquidar y pagar el importe de las mercancías así tomadas cada fin de mes. En el hecho cuarto de la demanda alegó el Sr. Rivera Torres lo siguiente:
“Que el demandante aceptó la proposición de la Corporación de-mandada hecha por voz de su Administrador Sr. José N. Aponte en lá forma que se deja expresada, y abrió crédito a dicha demandada en su establecimiento comercial denominado ‘Colmado Amparo’, abriéndole una cuenta por concepto de mercaderías cuya primera, par-tida lo fué en 13 de mayo de 1930, y de esa fecha en adelante con-tinuó la Corporación demandada tomando provisiones a crédito en el establecimiento comercial de este demandante, cuenta que siguió su curso hasta diciembre 31 de 1931, en cuya fecha sumó $614.42.”
Eu 2 de julio de 1932, a petición del demandante, se anotó la rebeldía de la demandada y en 5 de julio el Secretario de la Corte de Distrito de San Juan dictó sentencia en favor del demandante. Aparece de los autos que el mismo día 5 la de-*819^mandada radicó unas excepciones previas a la demanda y que el 20 de dicho mes solicitó la apertura de la rebeldía, acom-pañando a sn solicitud un affidavit de mérito. Esta moción no ha sido aún resuelta por la corte.
Pidió el demandante que se expidiera orden de ejecución para hacer efectiva la sentencia y esta petición fuá denegada por la corte sobre la base de que la demanda.no aducía he-chos bastantes para constituir una causa de acción. Las ra-zones que tuvo la corte inferior para llegar a esta conclusión se expresan en el párrafo que copiamos a continuación:
“Hemos considerado cuidadosamente esta moción y por cuanto en la demanda se trata del cobro de una cuenta abierta (open aócount), por materiales tomados a crédito desde mayo 13, 1930, a diciembre 31 de 1931, en cuya última fecha el demandante paralizó -el despacho de las mercaderías, lo que resulta claramente de las alegaciones IY y YI, y no tratándose de una cuenta liquidada (account stated), cuyo saldo se hubiera pasado a la demandada y ésta lo hubiera aceptado o impugnado; y por cuanto no se incluyen en la demanda las partidas de mercaderías vendidas y entregadas a la demandada y no pagadas por ella, el precio, y todas las demás circunstancias necesarias para formar una conclusión exacta y completa de las transacciones ocurri-das, visto el caso de Rubio e Hijos v. Carrasco, 26 D.P.R. 255, apare-ciendo así que la demanda no aduce hechos suficientes para constituir una causa de acción.
“Se declara sin lugar la moción del demandante para que se or-dene la ejecución de la sentencia, registrada en rebeldía por el Secre-tario teniendo como base dicha demanda.”
Nosotros entendemos que-la demanda no adolece del de-fecto que le atribuye la corte a quo en su opinión.
El artículo 124 de nuestro Código de Enjuiciamiento Civil, equivalente al 454 del Código de California, dice así:
“En las alegaciones no es necesario que la parte que alega la exis-tencia de alguna cuenta detalle las partidas de ésta, pero deberá en-tregar a la parte contraria, dentro de los diez días de haberla pedido por escrito, una copia de dicha cuenta, requisito sin el cual quedará imposibilitada de presentar prueba en apoyo de la misma. La corte o juez podrá disponer la presentación de otra cuenta además de la *820presentada, si ésta fuere demasiado general o resultare defectuosa, en alguno de sus particulares.”
La a disposiciones de este artículo facilitan la concisión en la exposición de los hechos y simplifican el procedimiento. El demandado en nada se perjudica. La ley le proporciona los medios de conocer las partidas en detalle, si es éste su deseo. El demandante no tiene otra alternativa que detallar-las partidas o resignarse a verse privado de poder probar su reclamación.
El caso de Rubio v. Carrasco, 26 D.P.R. 255, aplica prin-cipios que tienen su origen en el derecho común. En la ac-tualidad el procedimiento ha variado en muchos estados, de acuerdo con las disposiciones de sus respectivos estatutos. Esta misma corte, en el caso de Jiménez v. Alfonso, 29 D.P.R. 325, se expresó así:
“Tampoco era necesario que se incluyeran en la demanda las diversas partidas vendidas y entregadas al comprador y no pagadas por él, el precio y las demás circunstancias de las distintas compras hechas, pues el Código de Enjuiciamiento Civil excluye tal. necesidad en. su artículo 124.”
Continúa diciendo la corte en dicho caso que según dicho artículo el demandante no tenía que detallar las partidas de la cuenta en que basaba su acción, sino que al demandado incumbía pedir una copia de dicha cuenta para contradecirla en el juicio si así convenía a su derecho.
En el caso de Sanabria v. Rosa, 32 D.P.R. 585, esta corte sostuvo que no es necesario que en la demanda se expresen las partidas que forman la cuenta corriente, según el artículo 124 del Código de Enjuiciamiento Civil, que impone al de-mandante la obligación de entregar copia de dicha cuenta al demandado si éste se la pide, sin cuyo requisito no podrá pre-sentar prueba en apoyo de la misma.
 No estuvo acertada la corte inferior al negarse a expedir orden de ejecución basándose en que la demanda no aduce hechos suficientes para determinar una causa de ac-ción; pero su resolución debe ser sostenida porque la sen-*821tencia dictada por el secretario adolece del vicio de nulidad. Este funcionario en el ejercicio de sns facultades, que son puramente ministeriales, no pudo dictar la referida senten-cia, por tratarse de una cuenta ilíquida que el demandante estima en la cantidad de $614.42, fijando alzadamente el pre-cio de las mercancías vendidas. La apreciación del deman-dante, aunque sea justa y razonable, no convierte en definida y cierta la cantidad alegada ni puede tener el carácter de una liquidación. También esa apreciación puede ser exagerada y arbitraria. Sostener que el demandado, en virtud de la re-beldía, acepta el precio que el demandante fije a los bienes, equivaldría a autorizar a éste para obtener un fallo a su favor, aunque la suma que reclame sea exagerada y arbitraria.
Cuando se reclama una suma razonable por honorarios de abogado la acción judicial debe determinar el montante, y el secretario no puede dictar sentencia por el becbo de que el demandante haya reclamado una suma determinada en la de-manda. Esto está en armonía con la regla general de que cuando se ejercita una acción para reclamar el valor razo-nable de bienes vendidos o servicios prestados la cuantía queda en la incertidumbre y el hecho de que se alegue una suma determinada como valor razonable no cambia la situa-ción para permitir al secretario que registre sentencia sin que la corte haya fijado la cuantía. 14.Cal. Jur. 895.
De acuerdo con el caso de Benítez v. Corte de Distrito, 36 D.P.R. 450, donde se adopta la doctrina sentada por la Corte Suprema de California en el caso de Landwehr v. Gillette, 174 Cal. 654, y con el caso de Congress Cigar Co. v. Angelina Grau et al., recientemente resuelto por este tribunal (ante pág. 649), opinamos que la sentencia dictada por el Secreta-rio de la Corte de Distrito de San Juan adolece del vicio de nulidad.

Debe declararse sin lugar la solicitud, amolarse el auto ex-pedido y devolverse el récord a la corte de su origen.